VICKERY, P. J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Stanehoff was arrested in Lakewood, fined $500 and without mittimus was sent to Lakewood jail. The ordinance under which he was prosecuted did not provide for imprisonment for violation nor in case the fine Was unpaid or until payment was made. The memorandum merely stated “to be confined in Lakewood jail” was not signed, no time stated for confinement. Later the ordinance was amended providing imprisonment as well as fine, imprisonment if fine is not paid and provision to work out fine.
Stanehoff brought Habeas corpus in '¡the Common Pleas, which writ was refused. Re*780versing this judgment, the Court of Appeals held:
Attorneys — Hyre & Hyre, for Stanehoff; A. E. Brueekner, for Weigand; all of Cleveland.
1. An ordinance passed after a pi’osecution for commission of an offense cannot be made retroactive to cover an offense before its enactment.
2. Confinement under the ordinance in question is illegal and habeas corpus lies to effect the discharge of one so imprisoned.